Citation Nr: 9910323	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, a bipolar disorder, and an 
impulse control disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1969 to April 1973.

In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claims for service connection for depression and 
alcoholism.  He timely appealed the RO's decision concerning 
his claim for depression to the Board of Veterans' Appeals 
(Board).  It is apparent, however, from statements submitted 
during the course of his appeal that his claim is not limited 
to depression, but also includes a bipolar disorder and 
possibly other psychiatric conditions as well, such as an 
impulse control disorder.  See a written statement from his 
representative, dated May 24, 1996, which was referenced in 
the October 1996 Notice of Disagreement (NOD), and comments 
made in the December 1996 Substantive Appeal (on VA Form 9, 
Appeal to the Board).  Thus, the Board has recharacterized 
the issue on appeal as entitlement to service connection for 
an acquired psychiatric disorder, inclusive of all of these 
conditions.


REMAND

There was no clinical or other evidence of any sort of 
psychiatric disorder during an examination the veteran 
underwent in April 1969 for enlistment into the military.  He 
began serving on active duty in June 1969.  In April 1970, he 
received treatment and counseling for complaints of excessive 
drinking (consumption of alcohol) and nervousness (anxiety, 
tension, etc.).  He received additional treatment and 
counseling for these same problems later that year, in 
September 1970, and again during service in December 1972, 
when his doctors noted that he also had developed a problem 
controlling his anger and temper, manifested by volatile mood 
swings-to the point that he would strike out and hit things 
for no apparent reason.  He also complained of depression.  
Although there was no evidence of a psychiatric disorder 
during an examination in January 1973, the veteran's 
behavioral problems persisted, and he received an "Article 
15" disciplinary reprimand in March 1973 for failing to 
report to work in the proper attire and then failing to obey 
the orders of his superiors to do so, which resulted in a 
reduction in pay grade.  As an explanation for his actions, 
he said that he could no longer tolerate and bear the boredom 
of his duties as a security police officer, because "[he] 
had reached such a nervous, tense state" that it was 
impossible to do what was required of him in this capacity, 
and that he would rather be discharged from the military 
anyway he could, regardless of the circumstances or any 
disciplinary action taken against him.  He indicated that he 
had always been a "hyperactive" individual, needing 
vigorous activity to use up the abundant nervous energy that 
tended to build up inside of him, and that he noticed only a 
few months after beginning his period of active duty in the 
military that he would become very nervous and tense whenever 
pulling "close-end security" at a base in the state of New 
York because the job required that he remain isolated and 
inactive.  He also indicated that his problems persisted 
after being stationed in Vietnam, where his responsibilities 
were virtually the same and he began to drink heavily as a 
result, and that his symptoms grew even worse when he 
returned to the states to another base in New York.  After he 
experienced an adverse reaction to drugs later in March 1973, 
which his doctors suspected actually may have been an 
attempted suicide, they diagnosed an impulsive personality 
disorder, and he was discharged from the military in April 
1973, under AFM 35-99, for noncompliance with procedures and 
regulations.  His superiors determined he was "no longer of 
the caliber" soldier recommended for retention in the 
military.

During the years since service, and particularly during more 
recent years, the veteran has received ongoing treatment for 
various psychiatric-related symptoms.  There have been 
multiple diagnoses, including major depression, a bipolar 
disorder, a chemical addiction to alcohol and several types 
of drugs, alcohol dementia, substance-induced mood disorder, 
an antisocial personality disorder, an impulse control 
disorder, and a panic disorder with agoraphobia.  See, e.g., 
records concerning treatment he has received since June 1992 
at the Mon-Yough Day Treatment Center, as well as records 
concerning other treatment he has received at The Center for 
Substance Abuse.  He also underwent VA compensation and 
pension examinations in January 1993, December 1995, and most 
recently in July 1998.

The VA psychiatrist who examined the veteran in December 1995 
took note of his longstanding history of psychiatric related 
pathology, which the examiner acknowledged that most of the 
veteran's treating physicians have attributed to his problems 
with abusing alcohol and drugs, but the examiner also said 
that it is "possible" the veteran had early problems 
(stemming from late high school or when he started his time 
in the Air Force) related to an impulse control disorder 
and/or a bipolar type of disorder, and that it is "certainly 
possible" that these psychiatric conditions were 
"exacerbated by his time in Vietnam" and triggered a turn 
toward excessive use/abuse of alcohol that stayed with him 
for many years thereafter.  The examiner went on to note that 
it is difficult to determine ("tease out") the extent of 
the veteran's pure mental disorders, in light of his 
longstanding history of substance abuse, but the examiner 
reiterated that it is "possible" the substance abuse came 
as a result of a mental disorder.  The findings of that 
evaluation were approved by the Chief of Psychiatry Service.

The VA examiner, while acknowledging, as others had 
concluded, that the veteran's chronic abuse of alcohol and 
drugs may have caused or led to his psychiatric disorders, 
also suggested that the converse is possibly true-i.e., that 
his psychiatric disorders (but particularly, his impulse 
control disorder and/or bipolar disorder), not only developed 
during service, but also caused or led to him becoming an 
alcoholic and drug abuser.  In suggesting this as a valid 
conclusion, the VA examiner also raised the possibility that 
the veteran's psychiatric symptoms may have increased in 
severity during service as a result of the time he spent in 
Vietnam.

In an apparent effort to resolve the conflicting opinions of 
the VA examiner and the psychiatrists and psychologists who 
had examined the veteran during previous years, the RO had 
the veteran undergo the evaluation in July 1998.  The VA 
psychologist who conducted that evaluation reviewed the 
evidence relevant to the appeal, including the reports of the 
prior compensation and pension evaluations, and indicated the 
findings of those evaluations generally were consistent with 
those he noted while examining the veteran himself.  However, 
contrary to what was suggested by the VA psychiatrist who 
examined the veteran in December 1995, this VA psychologist 
concluded that the veteran's chronic abuse of alcohol and 
drugs caused or led to the majority of his problems in life 
and his psychiatric disorders, and not vice versa.  
Nevertheless, in discussing the reasons for this conclusion, 
the VA psychologist acknowledged, based on the veteran's 
personal account of his experiences in service, that, 
although he possibly had a predisposition to become an 
alcohol and drug abuser at some point in time during his 
life, regardless of whether he ever had served in the 
military-especially since he had an extensive family history 
of this problem-he did not actually begin to drink 
excessively or do drugs until after he began serving on 
active duty in the military, which, consequently, means that 
his abuse of alcohol and drugs may have originated during 
service.  This is possible even if the Board determines that 
his chronic abuse of alcohol and drugs caused or led to his 
psychiatric disorders, which is significant because, 
effective for claims (such as the one at issue) filed after 
October 31, 1990, only the payment of compensation (as 
opposed to the grant of service connection itself) is 
precluded for any disability determined to be the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  See Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-51 (1990) (codified at 38 U.S.C.A. § 1110 (West 1991)).  
See also VAOGCPREC 2-97 (Jan. 16, 1997).  The United States 
Court of Appeals for Veterans Claims (Court) has made a point 
of emphasizing this important distinction in several 
precedent cases recently issued, primarily because a grant of 
service connection may entitle the veteran to other derived 
benefits, such as treatment at a VA hospital for the 
condition at issue.  See Barela v. West, 11 Vet. App. 280, 
283 (1998).

Although the veteran did not timely appeal the RO's March 
1996 decision, insofar as it denied service connection for 
alcoholism, his other claim for an acquired psychiatric 
disorder was timely appealed and, based on the evidence and 
legal precedent cited above, must include consideration of 
whether his problem of abusing alcohol and drugs originated 
in service and/or whether such abuse is a residual or 
manifestation of a psychiatric disorder that he developed 
during service.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where the Court discussed the notion of 
"inextricably intertwined" claims).  This is particularly 
critical in this appeal since the RO's March 1996 decision 
does not address the possibility that "service connection" 
(as opposed to "compensation") may be warranted under the 
circumstances of this case for the chronic alcohol and drug 
abuse.

Additionally, the Board notes that the VA psychologist who 
examined the veteran in July 1998, (who ultimately concluded 
against the claim for an acquired psychiatric disorder), did 
not address or discuss whether there may be a basis for 
granting service connection as a result of the diagnosis of 
impulsive personality disorder during service, although the 
record raises some question as to whether the veteran 
currently has an acquired psychiatric disorder that is 
related to his in-service personality disorder.  In this 
regard, the Board notes that the VA psychiatrist who examined 
him in December 1995 included, among his Axis I diagnoses, 
impulse control disorder (although he did not give any 
indication as to whether this condition is related to the 
veteran's service in the military and, in particular, 
the diagnosis of impulsive personality disorder during 
service).  In rendering his assessment, the 1998 examiner did 
not discuss either the in-service diagnosis of personality 
disorder or the Axis I diagnosis of impulse control disorder 
by the 1995 VA examiner.

The Board acknowledges that personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c) (1998).  "[Personality] disorders 
are developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the [Schedule for Rating Disabilities].  See 
38 C.F.R. §§ 4.9, 4.127 (1991).  Therefore, as a matter of 
law, there is no compensable rating disability."  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  Service connection 
may be granted, however, in limited circumstances if there is 
medical evidence suggesting that the personality disorder at 
issue has been "aggravated by superimposed disease or 
injury."  See Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995).  As there has been no specific medical determination 
in this case on this point, and for the other reasons alluded 
to above, the Board finds that the veteran must undergo 
further VA psychiatric evaluation (in conjunction with a 
hospitalization, of the veteran, if necessary), by a Board of 
at least two psychiatrists, to obtain medical opinion 
concerning these issues.  See Goss v. Brown, 9 Vet. App. 109, 
114 (1996).

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for psychiatric evaluation by a board of 
at least two VA psychiatrists to 
determine the nature and etiology of all 
psychiatric disability suffered by the 
veteran.  The Board emphasizes that the 
purpose of this evaluation is to 
reconcile the medical evidence of record 
to aid in the adjudication of the claim 
for service connection.  Hence, the 
examiners should make every effort to 
reach a consensus on the questions posed 
below and, if at all possible, to render 
all findings and opinions in a single 
collaborative report.  The entire claims 
folder, containing all evidence pertinent 
to the appeal, and a complete copy of 
this REMAND, must be provided to, and be 
reviewed by, each examiner in connection 
with the evaluation.

After an examination of the veteran (to 
include all appropriate tests and 
studies) and a comprehensive review of 
the veteran's claims file, the examiners 
should offer a written opinion addressing 
the following:  a) the nature and extent 
of all current psychiatric conditions (to 
include alcohol and drug dependence); 
b) whether it is at least as likely as 
not that any psychiatric disorder (to 
include alcohol or drug dependence, 
if found), is etiologically related to 
his service in the military; c) whether 
the veteran currently has any acquired 
psychiatric disorder (to include impulse 
control disorder) that represents a 
natural progression of any psychiatric 
condition noted during service (i.e., 
alcohol abuse and impulsive personality 
disorder), and whether any such current 
disorder constitutes superimposed disease 
resulting from in-service aggravation of 
either of the conditions noted during 
service;  and d) whether any psychiatric 
disorder related to service has caused or 
aggravated the alcohol or drug 
dependence, or vice versa, whether any 
alcohol or drug dependence related to 
service caused or aggravated any 
psychiatric disorder.  If aggravation of 
any psychiatric disability is found, the 
examiners should indicate the degree of 
disability that is attributable to such 
aggravation.  The examiners must provide 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record, in typewritten 
report(s).

2.  The RO should review the examination 
report(s) for compliance with the 
directives of this REMAND.  If any is 
deficient in any manner, it should 
be returned, along with the claims file, 
for immediate corrective action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder-to include specific 
discussion of whether:  a) the impulsive 
personality disorder diagnosed during 
service was "aggravated by superimposed 
disease or injury;" b) whether the 
impulsive personality disorder noted in 
service has developed into another 
psychiatric disorder since service-such 
as an impulse control disorder, 
depression, or a bipolar disorder, etc; 
c) whether the veteran's alcohol and drug 
dependence originated in service and may 
be service connected for purposes other 
than compensation; d) whether his alcohol 
and drug dependence, if determined to 
have originated in service, caused or 
aggravated a psychiatric disorder, or 
vice versa, whether a psychiatric 
disorder, if determined to have 
originated in service, caused 
or aggravated the alcohol and drug 
dependence; and, if either is the case e) 
the level of disability that is 
attributable to such aggravation.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to further develop the 
evidence.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he and/or 
his representative may furnish additional evidence and 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







